Gavin, C. J.
Appellee recovered a judgment against appellant and one Swindell. This appeal is taken by appellant alone, Swindell, his co-defendant being made an appellee. Swindell, so far as we are able to learn from the record, has taken no part whatever in the cause in this court. Appellee now moves to dismiss the appeal upon the ground that Swindell was a necessary party appellant and should have been made such. The adjudications upon this question settle it beyond peradventure. Gregory v. Smith, 139 Ind. 48; Wood v. Clites, 140 Ind. 472; Vordemark v. *84Wilkinson, 142 Ind. 142; Ledbetter v. Winchell, 142 Ind. 109; Walsh v. Brockway, 13 Ind. App. 70; Midland R. W. Co. v. St. Clair, 144 Ind. 363; Shuman v. Collis, 144 Ind. 333.
Filed February 12, 1896;
petition for rehearing overruled April 17, 1896.
Under these authorities, we are compelled W sustain the motion to dismiss.
The appeal is accordingly dismissed.